UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 04-6186



In Re:   TEKOA T. GLOVER,




                                                          Petitioner.



          On Petition for Writ of Mandamus. (CA-03-2689)


Submitted:   March 12, 2004                 Decided:   April 13, 2004


Before TRAXLER, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Tekoa T. Glover, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Tekoa    T.    Glover   petitions      for     a    writ   of    mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2254 (2000) petition.             He seeks an order from this court

directing the district court to act.                 Because we find that there

has been no unreasonable delay, we deny the mandamus petition.                         We

grant leave to proceed in forma pauperis, and grant Glover’s motion

to amend his petition.            We dispense with oral argument because the

facts   and    legal    contentions       are     adequately       presented     in   the

materials     before        the   court   and     argument       would   not    aid   the

decisional process.



                                                                     PETITION DENIED




                                          - 2 -